Title: II. Bill for Dividing the County of Fincastle into Three Distinct Counties, [26 October 1776]
From: Virginia House of Delegates
To: 


                        
                            [26 October 1776]
                        
                        Whereas from the great extent of the County of Fincastle, many inconveniencies attend the more distant inhabitants thereof on account of their remote situation from the Court house of the said  County, and many of the said inhabitants have petitioned this present General Assembly for a division of the same—Be it therefore enacted by the General Assembly of the Commonwealth of Virginia, and it is hereby enacted by the authority of the same, that from and after the last day of December next ensuing the said County of Fincastle shall be divided into three Counties, that is to say, all that part thereof which lies to the South and Westward of a line beginning on the Ohio at the mouth of great Sandy creek and running up the same and the main or north easterly branch thereof to the great Laurel ridge or Cumberland Mountain, thence south westerly along the said Mountain, to the line of North Carolina, shall be one distinct County and called and known by the name of Kentuckey, and all that part of the said county of Fincastle included in the lines beginning at the Cumberland Mountain where the line of Kentucke county intersects the North Carolina line, thence east along the said Carolina line to the top of the Iron Mountain, thence along the same easterly to the source of the south fork of Holstein river, thence northwardly along the highest part of the high lands, ridges and mountains, that divide the waters of the Tennessee from those of the great Kanhawa to the most easterly source of Clinch river, thence Westwardly along the top of the mountains that divide the waters of Clinch river from those of the great Kanhaway and Sandy creek to the line of Kentucke county, thence along the same to the beginning shall be one other distinct county and called and known by the name of Washington, and all the residue of the said county of Fincastle shall be one other distinct county and shall be called and known by the name of Montgomery.
                        And for the Administration of Justice in the said Counties of Montgomery, Washington and Kentuckey after the same shall take place, Be it further enacted by the authority aforesaid that after the said last day of December a court for every of the said Counties of Montgomery, Washington, and Kentuckey, shall be held by the Justices thereof respectively upon the following days in every Month, to wit, for the County of Montgomery on the first tuesday in every month, for the county of Washington on the last tuesday in every month, and for the county of Kentuckey on the first tuesday in every month in such manner as is by law provided for other counties, and as shall be by their commissions directed.
                        Provided allways that nothing herein contained shall be construed to hinder the sheriff of the said county of Fincastle as the same now stands intire and undivided from collecting and making  distress for any publick dues or officers fees, which shall remain unpaid by the Inhabitants thereof, at the time such division shall take place, but such sheriff shall have the same power to collect and distrain for such dues and fees and shall be accountable for them in the same manner as if this Act had never been made, any law, usage, or custom to the contrary thereof in any wise notwithstanding.
                        And be it further enacted by the authority aforesaid That the court of said county of Montgomery shall have Jurisdiction of all Actions and Suits in Law and equity which shall be depending before the court of Fincastle county at the time the said division shall take place, and shall and may try and determine all such action and Suits and issue process and award execution in any such Action or Suit and the Justices of the said County of Fincastle who shall reside within the bounds of Montgomery county, after the division and all other Officers of the same shall have power to execute their respective Offices in that part of the said County called Montgomery in as full and Ample a manner as if this Act had never been made, and all the Militia officers of the said County of Fincastle who after the division shall reside in the said county of Washington shall have full power to execute their respective Offices within that part of the said county called Washington until commissions can be issued according to Law.
                        And be it further enacted that the Justices to be named in the Commission of the peace for the said counties of Montgomery, Washington and Kentucke respectively shall meet for the said county of Kentuckey at Herodsburgh in the said county on the first tuesday in April next, for the said county of Washington at Blacks Fort in the said county on the last Tuesday in January next, and for the said county of Montgomery at Fort Chiswell on the first Tuesday in January next and having taken the oath required by an Ordinance of Convention and Administered the Oath of Office to and taken Bonds according to law of the respective Sheriffs every of the said Courts may proceed to appoint and qualify a Clerk and to fix upon places for holding courts in their respective counties at or as near the centers thereof as the situation and convenience of the respective counties will admit of and shall thence forth proceed to erect the necessary publick Buildings for such Counties at such places respectively and shall also appoint such places for holding Courts untill such Buildings shall be compleated as they shall think fit, provided always that the appointments of the places for holding courts and of Clerks for the several Counties  aforesaid shall not be made unless a majority of the Justices for such counties be present where such majority shall have been prevented from attending by bad weather or accidental rise of watercourses, but in all such cases the appointments aforesaid shall be postponed until the then next court days and so on from court day to court day until such obstacles shall be removed.
                        And be it further enacted that the courts of the said counties shall have power to adjourn themselves to such places as they shall appoint, and after the publick Buildings aforesaid shall be erected for the said counties at the places to be appointed as aforesaid the courts for the said Counties shall be thence forth held at such places.
                        And be it further enacted that every free white man who at the time of elections of Delegates or Senators for the said several Counties shall have been for one year preceding in possession of twenty five Acres of Land with a house and plantation thereon or One hundred Acres of Land without a house and plantation in any of the said Counties and having right to an estate for life at least in the said land in his own right or in right of his wife, shall have a vote or be capable of being chosen a Representative in the county where his said land shall lie although no legal title in the same shall have been conveyed to such possession and that in all future elections of Senators the said Counties of Montgomery, Washington and Kentucke together with the county of Botetourt shall form and be one district.
                        And be it further enacted that it shall and may be lawfull for the Governor or in his absence for the President of the Council to appoint a person in every of the said Counties of Montgomery, Washington and Kentuckey to be the first Sheriff thereof respectively, which said Sheriff so appointed shall continue in Office during the term and upon the same conditions as is by law directed for other Sherifs.
                        And be it further enacted that the Field Officers and Captains of the Militia of Washington County be and they are hereby empowered and required to appoint the Captain and the Ensign and the feild officers and captains of the county of Montgomery to appoint the first and second lieutenants of the Company of regulars directed to be raised in the county of Fincastle as the same stood entire and undivided if the same shall not have been previously appointed by the feild officers and captains of the county of Fincastle agreeable to an Act of this present General Assembly  for raising Six Additional Batalions of Infantry on the Continental Establishment.
                        And whereas great Inconveniences have arisen from the appointment of persons to act as Surveyors in certain counties independant of the county Surveyors, Be it therefore enacted by the Authority aforesaid that there shall be but one principal Surveyor in any of the said counties of  who shall keep his office and reside in the county of which he shall be the Surveyor respectively and shall be Subject to the same rules and regulations as is by law provided for other Surveyors. And be it further enacted that all Surveys which shall hereafter be made contrary to this Act and all proceedings thereupon shall be illegal and void, and if any person shall presume to act under any such Appoints in Future they shall for every such Offence forfeit and pay to the Surveyor of the county where the offence shall be committed ten pounds to be recovered by action of Debt or information in any court within this commonwealth.
                        Provided nevertheless that no person shall be capable of being appointed to or of holding any Office civil or Military within the said Counties of Washington and Kentuckey who hath heretofore taken any Oath of Office to the pretended Government of Richard Henderson Gentn. and Company, until he hath made to the Governor and Council a public renunciation of the Government of the said Henderson & Company.
                        And whereas from the great extent of the parish of Botetourt the same is become very inconvenient to the Inhabitants thereof, Be it therefore enacted by the Authority aforesaid that from and after the last day of December next the said parish shall be divided into four distinct parishes that is to say all that part of the said parish which lies in the county of Montgomery shall be one distinct parish and be called and known by the name of Montgomery—all that other part of the said parish which lies in the said county of Washington shall be one other distinct parish and be called and known by the name of Washington—all that other part of the said parish which lies in the said county of Kentuckey shall be one other distinct parish and be called and known by the name of Kentuckey—and all that other part of the said parish which lies in the county of Botetourt shall be one other distinct parish and shall retain the name of Botetourt parish.
                        Provided always that nothing herein contained shall be construed to hinder the Collector of the said parish of Botetourt as the same now stands intire and undivided from collecting and making distress  for any dues which shall remain unpaid by the Inhabitants of the said parish at the time of the division’s taking place, but such collector shall have the same power to collect or distrain for the said dues and shall be answerable for them in the same manner as if this Act had never been made.
                        And be it further enacted by the Authority aforesaid that the Vestry of the said parish of Botetourt as the same now stands intire and undivided be and they are hereby disolved.
                    